DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on November 22, 2021 has been entered.
Claims 1-12 and 14-18 are pending in the application. Claim 13 has been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melde-Tuczai et al. (US PG Pub No. 2016/0237889), hereinafter “Melde”.
Regarding claim 1, Melde discloses a length-adjustable connecting rod for a reciprocating piston engine, the connecting rod (Fig. 1 (1)) comprising: a first connecting rod part (Fig. 8 (6)), a second connecting rod part (Fig. 8 (9)), wherein the second 
Regarding claim 2, Melde discloses the connecting rod according to claim 1, wherein the connecting rod (1) is configured such that the first stop surface (Fig. 9 (lower shoulders of element 6)) lying against the second stop surface (Fig. 9 (upper part of element 9)) restricts a relative motion between the first connecting rod part (6) and the second connecting 2rod part (9) thereby shortening the effective length the connecting rod.
Regarding claim 3, Melde discloses the connecting rod according to claim 1, wherein the first connecting rod part (6) and/or the second connecting rod part (9) comprises at least one element of a connecting rod bearing, wherein the first connecting rod part (6) is constructed to connect to a reciprocating piston of the reciprocating piston engine (paragraph 1), and wherein the second connecting rod part (9) is constructed to connect to a crankshaft (paragraph 3) of the reciprocating piston engine.
Regarding claim 4, Melde discloses the connecting rod according to claim 1, wherein the piston (Fig. 9 (17)) of the hydraulic length-adjusting device is part of the first connecting rod part (6) and the hydraulic cylinder is part of the second connecting rod part (9).

Regarding claim 6, Melde discloses the connecting rod according to claim 5, wherein the guide shank (17) is a double-acting piston, and comprises a first effective hydraulic surface and a second effective hydraulic surface (Figs. 8 & 9), wherein the first effective hydraulic surface is associated with the first hydraulic working chamber (10) of the hydraulic length-adjusting device and the second effective hydraulic surface is associated with the second hydraulic working chamber (11), and wherein the size of 3the second effective hydraulic surface is at least 0.3 times that of the first effective hydraulic surface.
Regarding claim 7, Melde discloses the connecting rod according to claim 1, wherein the second stop surface (Fig. 9 (upper part of element 9)) is a surface extending outwardly from the guide cylinder (Fig. 8 (interior of element 9)).
Regarding claim 8, Melde discloses the connecting rod according to claim 1, wherein the second stop surface (Fig. 9 (upper part of element 9)) is at least partly formed by an edge surface of the end of the guide cylinder (Fig. 8 (interior of element 9)) facing the first connecting rod part (6).

Regarding claim 10, Melde discloses the connecting rod according to claim 1, wherein the first connecting rod part (6) is at least a two-part design, wherein the first connecting rod part (6) is comprised of a first section and the guide shank (17), wherein the guide shank (17) is connected to the first section in an area of its end opposite the second connecting rod part (9).
Regarding claim 11, Melde discloses the connecting rod according to claim 10, wherein the guide shank (17) is screwed to the first section in the area of its end opposite the second connecting rod part (9).
Regarding claim 12, Melde discloses the connecting rod according to claim 10, wherein the first stop surface (Fig. 9 (lower shoulders of element 6)) of the first connecting rod part (6) is formed by an edge surface of a wall of a drill hole of the first section of the first connecting rod part (6) facing the second connecting rod part (9); (Fig. 9).
Regarding claim 14, Melde discloses the connecting rod according to claim 1, wherein the connecting rod (1) is configured such that the first stop surface (Fig. 9 (lower shoulders of element 6)) does not bottom with the second stop surface (Fig. 9 (upper part of element 9)) until a defined compressive force acting on the connecting rod (1) along the longitudinal axis is reached.
Regarding claim 15, Melde discloses the connecting rod according to claim 1, wherein the compressive force acting on the connecting rod (1) is completely transferred past the guide shank (17) via the first stop surface (Fig. 9 (lower shoulders of element 6)) 
Regarding claim 16, Melde discloses the connecting rod according to claim 1, wherein the effective length of the guide shank (17) is of smaller dimension than the depth of the guide cylinder (Fig. 8 (interior of element 9)) such that before the end of the guide shank (17) facing the second connecting rod part (9) contacts a base of the guide cylinder (Fig. 8 (interior of element 9)) during the shortening of the effective length of the connecting rod (Fig. 9), the first stop surface (Fig. 9 (lower shoulders of element 6)) rests against the second stop surface (Fig. 9 (upper part of element 9)).
Regarding claim 17, Melde discloses a reciprocating piston engine, having at least one connecting rod (1), wherein the connecting rod is designed in accordance with claim 1 (Fig. 1).
Regarding claim 18, Melde discloses a vehicle with a reciprocating piston engine, wherein the reciprocating piston engine (Abstract), is designed in accordance with claim 17.

Response to Arguments
Applicants’ remarks filed on September 21, 2021 have been fully considered but they are not deemed persuasive.

Applicants contend that the amended Claim 1 overcomes the most recent rejection. Independent Claim 1 was amended to include the following limitations: “an effective length of the guide shank relative to a depth of the guide cylinder is dimensioned such that when the effective length of the connecting rod is being shortened, an end of the guide shank facing the second connecting rod part first bottoms with the guide cylinder before the first stop surface rests against the second stop surface”. Applicants further contend that the reference of Melde-Tuczai et al. (US PG Pub No. 2016/0237889), hereinafter “Melde” does not disclose that the first stop surface rests against the second stop surface before the end of the guide shank facing the second connecting rod part contacts a base of the guide cylinder during the shortening of the effective length of the connecting rod. Examiner submits that Figures 8 and 9 of Melde disclose a first stop surface that rests against a second stop surface before the end of the guide shank facing the second connecting rod part contacts a base of the guide cylinder during the shortening of the effective length of the connecting rod. Examiner further submits that in Figure 9 of Melde it can be seen a first stop surface (lower shoulders of element 6) that rests against a second stop surface (upper part of element 9) before the end of the guide shank (17) facing the second connecting rod part (9) contacts a base of the guide cylinder (interior of element 9) during the shortening of the effective length of the connecting rod (1). Applicants also contend that Melde does not disclose a compressive pressure force acting on the connecting rod along a longitudinal axis of the connecting rod that is transferred during a combustion stroke past the guide shank via the first stop surface and the second stop surface from the first connecting rod part into the second connecting rod part and/or from the second connecting rod part into the first connecting rod part. 
Accordingly, the grounds of rejection are deemed proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747